—Judgment unanimously reversed on the law and new trial granted. Memorandum: Defendant contends that the Trial Judge committed reversible error when he entered the jury room after deliberations had commenced and, in the absence of defendant or counsel, instructed the jury that they could not have a text of the crimes charged. We agree. By providing further instructions to the jury without defendant or counsel being present, the court violated defendant’s constitutional and statutory rights to be present during those instructions (see, US Const 6th Amend; NY Const, art I, § 6; CPL 310.30; People v Cain, 76 NY2d 119; People v Mehmedi, 69 NY2d 759; People v Ciaccio, 47 NY2d 431). (Appeal from Judgment of Orleans County Court, Miles, J.—Burglary, 1st Degree.) Present—Doerr, J. P., Green, Pine, Balio and Lawton, JJ.